618 A.2d 1263 (1992)
Niza DIAZ
v.
AVIS RENT-A-CAR SYSTEM, INC. et al.
No. 92-185-Appeal.
Supreme Court of Rhode Island.
December 17, 1992.
Lidia Sanchez, Providence.
Jeffrey Finan, Pawtucket.

ORDER
This case came before the court for oral argument on December 10, 1992 pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties we are of the opinion that cause has not been shown. The entry of summary judgment in the Superior Court in favor of the defendant was correct as a matter of law. The defendant, Avis Rent-A-Car System, Inc. (Avis) was not liable for the negligence of the driver of the automobile, Emma L. Gonzayez, because she was not operating the motor vehicle in which plaintiff was a passenger with the permission of Avis. Both the contract of rental and the provisions of G.L. 1956 (1982 Reenactment) § 31-34-4 predicates the liability of the owner of a rental vehicle upon the condition that the person driving the automobile must do so with the permission of the owner.
Consequently, the appeal of the plaintiff is denied and dismissed. The summary judgment in the Superior Court is affirmed.